id office uilc cca-651036-12 -------------- number release date from ---------------- sent tuesday date am to -------------------- cc ----------------- subject information reporting requirements for condemnation payments -------- this is to confirm our prior oral advice in response to your request concerning the reporting requirement and issuance of forms1099 by the ----------------- state department of transportation dot when making payments for real_property acquired through condemnation proceedings your email states that the dot issues forms 1099-misc for the condemnation awards pursuant to sec_6041 and is not sure whether the dot is the proper payer to be shown on the 1099-misc since the payments are actually issued by the court the inquiry from dot to you also is seeking advice concerning the reluctance or refusal of the property owners to provide their taxpayer identification numbers or social_security numbers for the forms for the reasons explained below we conclude that the dot has a reporting requirement under sec_6045 rather than sec_6041 and must issue forms 1099-s reflecting the entire cash payments to the recipients unless the transaction or the recipient is exempt from the reporting requirement the dot is required to solicit the tins of the transferors but will not be subject_to penalties if it has complied in good_faith with the requirements set forth in the regulations to solicit the tins we assume for this analysis that the dot acquires title to the real_property as part of the condemnation proceeding a condemnation is treated as a sale_or_exchange of property for tax purposes place realty corp v commissioner t c memo sec_1033 accordingly the dot has a reporting requirement under sec_6045 regarding returns required in the case of real_estate transactions that section requires the real_estate_reporting_person to file an information_return with the irs using form 1099-s and send a statement to the transferor with respect to the real_estate_transaction while some or all of the condemnation_award may be excluded from income the regulations under sec_6045 provide that the entire cash proceeds of the real_estate_transaction are reportable even if the transaction is not currently taxable therefore under regulation sec_1_6045-4 the form 1099-s must include the entire amount of the gross_proceeds of the real_estate_transaction including the expenses of the transferor such as legal expenses reg sec_1_6045-4 the regulations define real_estate_reporting_person as the person responsible for closing the transaction or in the absence of such a person the transferee reg sec_1_6045-4 accordingly the state dot the transferee is the proper party to issue the form 1099-s and the dot information should be set forth on the form as the filer information reporting under sec_6045 is required for transactions with value of dollar_figure or more reg sec_1_6045-4 certain_sales or exchanges are exempt and certain transferors are exempt recipients as set forth in the code regulations and form instructions see reg d for a description of certain exempt transferors in addition the seller of a principal_residence may be exempt from sec_6045 reporting requirements if the seller provides the real_estate_reporting_person with a certification that the sale involves the principal_residence and that the full amount of gain on the sale is excludable from gross_income under sec_121 see revproc_98_20 1998_7_irb_32 for a sample certification form with respect to the transferor’s information the regulations require the reporting person to solicit a tin from the transferor at or before the time of closing reg sec_1 l the transferor is required to furnish the tin to the reporting person and certify that the tin is correct if the reporting person does not receive the transferor’s tin the reporting person will not be subject_to penalties assuming that the reporting person has complied in good_faith with the requirement to solicit the tin reg sec_1_6045-4 please contact me if you have any further questions in this matter ----------- -------------------- ------------------------------------------------------ ---------------------
